Begin forwarded message:

From: Torn ivicCann <tsmccann@fairhaventc.com>

Date: October 2, 2018 at 4:49:39 Pi\/i CDT

To: "agdszeb§ni@~gmaii.com" <andszebeni@_gmaii.com>

Cc: Venus Saiak <vsalai<@refreshmh.com>, iessica Alpe <jaipe@fairhaventc,com>
Subject: Notice of termination

 

Andrea a it has come to Fairhaven's attention that you were conducting unauthorized
research using Fairhaven clients and Fairhaven resources ln light of this new information,i
am notifying you that the previous terms of separation under consideration are revoked
and your employment is terminated for cause effective immediately

You will be receiving signed documents via Fedex tomorrow delivered to your home
address. This information is also included as an attachment

Please direct any further inquiries or issues to \/enus Salak, \/P Human Resources.

Tom i\/icCann

E)<ecutive Director
Fairhaven Treatment Center
901~757~7979 (Oflice)

901"490-9700 (celi)

CONF|DENTiALiTY NOTiCE:

The contents of this emaii message and any attachments are intended solely for the addressee(s) and
may contain confidential and/or privileged information and may be legally protected from disclosurel if
you are not the intended recipient of this message or their agent, or ii this message has been
addressed to you in errorl please immediately alert the sender by repiy email and then delete this
message and any attachments |f you are not the intended recipient you are hereby notified that any
usel dissemination, copying, or storage of this message or its attachments is strictly prohibited

EleBlT

`Li`

 

 

